DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 9-13, filed 6/24/2022, with respect to all rejections, have been fully considered and are persuasive.  The rejections are withdrawn. 
Support for the amendments to the claims is found in Figs. 1-3 and 5-12, as well as the claims as originally filed.  No new matter has been introduced.

Double Patenting
	Applicant’s terminal disclaimer filed 8/08/2022 is acknowledged.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “said displacer comprises a first resiliently deformable body portion and a second resiliently deformable body portion disposed opposite said first body portion, each said body portion having a periphery that is secured relative to said housing and being configured such that when said displacer resiliently deforms to displace said working fluid into said cooling location, said first resiliently deformable body portion resiliently deforms into said heating location and when said displacer resiliently deforms to displace said working fluid into said heating location, said second resiliently deformable body portion resiliently deforms into said cooling location,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-4 and 6 are allowed due to dependency on claim 1.
In claim 5, the recitation of “wherein at least one of said first and second body portions comprises a multi-start volute spring,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 7, the recitation of “said resiliently deformable displacer defines at least one internal through-passage such that, in use, when said displacer moves to displace said working fluid between said heating and cooling locations, said working fluid passes through said resiliently deformable displacer, a heat storage reservoir mounted on said resiliently deformable displacer to, in use, store heat received from said working fluid when said working fluid is displaced from said heating location to said cooling location via said at least one internal through-passage and reject said stored heat to said working fluid when said working fluid is displaced from said cooling location to said heating location via said at least one internal through-passage,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 8-18 are allowed due to dependency on claim 7.
In claim 19, the recitation of “said displacer further comprises a heat storage reservoir mounted on said thermally insulating member to, in use, store heat received from said working fluid when said working fluid is displaced from said heating location to said cooling location and reject said stored heat to said working fluid when said working fluid is displaced from said cooling location to said heating location,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 20 is allowed due to dependency on claim 19.
The closest known prior art is considered to be Pronovost et al. US 4209980 in view of Morie et al. US 20140026596.
Pronovost teaches a closed cycle regenerative heat engine (col. 1, lines 5-16) comprising: 
a housing (28/30, Figs. 3A-3D) defining a chamber (e.g., in 28); a displacer (34) housed in said chamber (28/30); and a movable member (e.g., 44) housed in said chamber, wherein said displacer (34) is movable in said chamber (28/30) to displace a working fluid between respective heating (left side) and cooling (right side) locations in said chamber at which heat is input to said working fluid and said working fluid is cooled (col. 2, lines 52-62), said displacer comprises a first body portion (36) and a second body portion (38) disposed in opposite said first body portion (36) and configured such that when said displacer (34) moves to displace said working fluid into said cooling location (to the right side), said first body portion (36) moves into said heating location (to the left side) and when said displacer (34) moves to displace said working fluid into said heating location (to the left side), said second body portion (38) moves into said cooling location (to the right side), wherein a gap (at 40) is defined between said first and second body portions (36 and 38) to at least reduce heat conduction between said first and second body portions (40 is an insulator, see col. 2, lines 57-62), and said movable member (44) is in sealing engagement with said housing (28/30; the working fluid doesn’t leak out) and movable in response to pressure changes of said working fluid caused by said heating and cooling of said working fluid to provide a mechanical power output (these are inherent features of the device—see col. 3, line 50 to col. 4, line 45).
Pronovost fails to teach the limitations quoted above from the independent claims, and no known art remedies this deficiency.  Thus, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080263910 (Fig. 7) teaches an insulator between hot and cold ends of a displacer, relevant to claims 1 and 19.  US 20150247491 (Fig. 2) teaches a resiliently deformable displacer (210), and so does US 4019335 (at 20, Fig. 1), relevant to claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746